UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1709



NED L. PARKER, JR.,

                                              Plaintiff - Appellant,

          versus


CITY OF CHARLESTON POLICE DEPARTMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, District Judge.
(CA-00-965-2-12)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ned L. Parker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ned L. Parker, Jr., appeals the district court’s order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Parker v. City of Charleston Police Dep’t, No.

CA-00-965-2-12 (D.S.C. Apr. 19, 2001). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2